DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive of the invention and is not technically accurate in such a way as to clearly convey what Applicant considers to be the novelty and assist readers in deciding whether there is a need for consulting the full patent text for details.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 14618999, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1, 3, 5-9, 11-14, 16, 18-20 recite “a hash algorithm,” “other hash algorithm,” “a plurality of hash algorithms,” or “determined hash algorithm.” The limitations are not sufficiently supported by the original disclosure and the claims are not entitled to any earlier benefit claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claims 1, 3, 5-9, 11-14, 16, 18-20 recite “a hash algorithm,” “other hash algorithm,” “a plurality of hash algorithms,” or “determined hash algorithm.” The limitations are not supported by the original disclosure and constitute new matter. Throughout the original disclosure “hash” is referenced only twice, both in paragraph [0037] as “calculate a hash value” and “calculation such as a hash or a bit mask.” Nothing in the entire disclosure, even remotely, suggests “a hash algorithm,” “other hash algorithm,” “a plurality of hash algorithms,” or “a determined hash algorithm.” Accordingly, the claims are not supported by the original disclosure and constitute new matter. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bahadur et al. (9923798) discloses dynamic load balancing of network traffic wherein upon receiving network traffic, load balancing determines one of links through which to send the packet by applying hash function to the packet header, e.g., the 5-tuple (source IP address, destination IP address); hash function outputs a value which load balancing module maps to relay information based on hash map.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully Submitted,
USPTO

Dated:   August 10, 2022                                           By: /MARDOCHEE CHERY/
 Primary Examiner 
 Art Unit 2133
 Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                           Telephone: 571-272-4246
 Facsimile:   571-273-4246